343 F.2d 426
Dewey FRANKUM, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellee.
No. 9768.
United States Court of Appeals Fourth Circuit.
Argued March 2, 1965.Decided March 24, 1965.

Glyn Dial Ellis, Logan, W. Va., for appellant.
Lawrence R. Schneider, Atty., Dept. of Justice (John W. Douglas, Asst. Atty. Gen., and Sherman L. Cohn, Atty., Dept. of Justice, and George D. Beter, Acting U.S. Atty., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and HUTCHESON, District Judge.
PER CURIAM:


1
Social Security disability insurance benefits were sought by Dewey C. Frankum but denied by the Secretary of Health, Education and Welfare.  The Secretary found that the claimant had not established that he was 'incapable of performing his prior, usual or regular work' and consequently that he had failed to prove that he was incapable of 'engaging in any substantial gainful activity', a prerequisite for success under the Act. 223(c)(2) and 216(i), 42 U.S.C. 423(c)(2) and 416(i).


2
Upon consideration of the record and the arguments of counsel, orally and on brief, we cannot say that the District Court was clearly erroneous, within the intendment of Rule 52(a) Fed.R.Civ.P., in concluding that the Secretary was not without substantial evidence to support his decision. 205(g), 42 U.S.C. 405(g).


3
Affirmed.